724 So. 2d 640 (1999)
James SWEDISH, Appellant,
v.
STATE of Florida, Appellee.
No. 97-00665
District Court of Appeal of Florida, Second District.
January 6, 1999.
James Marion Moorman, Public Defender, Bartow, and Richard P. Albertine, Jr., Assistant Public Defender, Clearwater, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Diana K. Bock, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
James Swedish appeals the final judgment and sentence that the trial court imposed after a jury found him guilty of one count of committing a lewd and lascivious act in the presence of a child under the age of sixteen. We affirm the judgment; however, we conclude that the trial court erred by imposing a special condition of probation which attempts to prevent the Department of Corrections (DOC) from exercising its authority to recommend early termination of Swedish's probation. See Baker v. State, 619 So. 2d 411, 411 (Fla. 2d DCA 1993). Therefore, we strike that special condition and direct the trial court, upon remand, to correct the judgment so that the DOC is made aware that the special condition no longer exists.
Affirmed and remanded with directions to the trial court.
PARKER, C.J., and SALCINES, J., and DANAHY, PAUL W. Senior Judge, Concur.